           Case 1:21-cv-00534-RC Document 2 Filed 03/01/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA


     MALCOLM MEDLEY,

                                   Plaintiff,

            v.                                              Civil Action No.:_____________

     CHARLOTTE A. BURROWS, CHAIR
     UNITED STATES EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION,                                March 1, 2021



                              Defendant.


                      PLAINTIFF’S MOTION FOR
      TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiff Malcom Medley, by and through undersigned counsel and pursuant to Rule 65

of the Federal Rules of Civil Procedure, moves for a preliminary injunction against Defendant

Charlotte A. Burrows, Chair of the Equal Opportunity Employment Commission (“EEOC” or

“Defendant”). Medley respectfully requests that this Court order Defendant to restrain from

removing Plaintiff from the Senior Executive Service (“SES”) and transferring him to a new

position in New Orleans, pending the resolution of Plaintiff’s claims of discrimination,

harassment, and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000(e), et seq. (“Title VII”). Medley respectfully refers the Court to his accompanying

Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Preliminary

Injunction. A Proposed Order also accompanies the Motion.




                                                 1
          Case 1:21-cv-00534-RC Document 2 Filed 03/01/21 Page 2 of 3




Dated: March 1, 2021                Respectfully submitted,


                                    /s/ Anita M. Chambers
                                    R. Scott Oswald, D.C. Bar # 458859
                                    Anita M. Chamber, D.C. Bar # 1046845
                                    The Employment Law Group, P.C.
                                    888 17th Street, N.W., 9th floor
                                    Washington, D.C. 20006
                                    (202) 261-2806
                                    (202) 261-2835 (facsimile)
                                    soswald@employmentlawgroup.com
                                    achambers@employmentlawgroup.com
                                    Counsel for Plaintiff




                                       2
           Case 1:21-cv-00534-RC Document 2 Filed 03/01/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, a true and correct copy of the foregoing was

served via served via email upon:

       Charlotte A. Burrows, Chair,
       Equal Opportunity Employment Commission,
       charlotte.burrows@eeoc.gov

       Carol Miaskoff, Legal Counsel,
       Office of Legal Counsel,
       Equal Opportunity Employment Commission,
       carol.miaskoff@eeoc.gov

       Daniel Van Horn
       Chief of Civil Division
       United States Attorney’s Office for the District of Columbia
       555 4th Street NW,
       Washington, D.C. 20530
       Daniel.VanHorn@usdoj.gov

and via certified mail on:

       UNITED STATES ATTORNEY’S OFFICE
       FOR THE DISTRICT OF COLUMBIA
       Attn: Civil Process Clerk
       555 4th Street NW,
       Washington, D.C. 20530

       UNITED STATES ATTORNEY GENERAL
       950 Pennsylvania Avenue NW
       Washington, DC 20530

       EEOC HEADQUARTERS
       131 M Street, NE
       Washington, DC 20507

                                            /s/ Anita M. Chambers
                                            Anita M. Chambers



                                               3
